            Case 1:16-cr-10137-LTS Document 237 Filed 05/01/19 Page 1 of 2


                        UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
____________________________________
                                     )
UNITED STATES OF AMERICA,            )
                                     )
v.                                   )  Criminal Action No. 16-10137-LTS
                                     )
KENNETH BRISSETTE and                )
TIMOTHY SULLIVAN                     )
                                     )

                SECOND AMENDED PRETRIAL SCHEDULING ORDER

                                             May 1, 2019
SOROKIN, J.

       Upon consideration of the parties’ Status Reports, Doc. Nos. 235, 236, it is hereby

ORDERED as follows:

       1.      Jury selection shall commence on July 15, 2019, at 9:00 AM, with trial to follow

               immediately upon completion of jury selection. 1

       2.      During jury selection, court will be in session from 9:00 AM until 4:30 PM each day,

               with a break for lunch. During trial, court will be in session from 9:00 AM until 1:00

               PM each day, with one morning break.

       3.      The Court will meet with all counsel at 8:30 AM each day during jury selection and

               trial to address and resolve any legal issues before jurors arrive and ensure efficient

               use of jurors’ time when trial is in session.

       4.      By May 17, 2019, the defendants may: a) supplement the two pending motions in

               limine (Doc. Nos. 187, 206) to the extent they believe is necessary in light of any

               intervening legal or factual developments, with any supplemental briefs limited to

               five pages; and b) file any new motions in limine that are based on any legal or


       1
        The Court has a scheduling conflict that renders it unavailable for trial on the date
proposed by the Government.
     Case 1:16-cr-10137-LTS Document 237 Filed 05/01/19 Page 2 of 2




       factual developments that have arisen since the March 22, 2018 Order dismissing

       this case. By May 31, 2019, the government may: a) supplement its responses to the

       two pending motions in limine, if it wishes to do so, with any supplemental briefs

       limited to five pages; and b) respond to any new motions in limine the defendants

       file.

5.     By June 14, 2019, the parties each shall either: a) notify the Court that they intend to

       rely on their previously submitted proposed voir dire questions, jury instructions,

       trial briefs, and written stipulations of facts not in dispute; or b) file amended or

       supplemental proposed voir dire questions, jury instructions, trial briefs, and written

       stipulations of facts not in dispute.

6.     Hearings on any motions in limine will be scheduled as needed, promptly after the

       motions are fully briefed.

7.     The Final Pretrial Conference will be held on July 11, 2018, at 2:00 PM.

8.     By previous court order and agreement of the parties, all time in this case up to and

       including March 26, 2018, was excludable for purposes of the Speedy Trial Act. See

       Doc. No. 156.

9.     Within seven days of this Order, the parties shall file a report stating their joint or

       separate positions regarding: a) the application of the Speedy Trial Act to the time

       from March 26, 2018 through July 15, 2019; and b) the expected length of the trial.

                                                   SO ORDERED.

                                                    /s/ Leo T. Sorokin
                                                   United States District Judge


                                               2
